Citation Nr: 1047982	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a congenital urethral 
stricture (also claimed as an enlarged bladder condition and as a 
urinating condition due to surgery).

2.  Entitlement to service connection for removal of half the 
bladder.

3.  Entitlement to service connection for a left lower leg 
condition.

4.  Entitlement to service connection for loss of reproductive 
organ.

5.  Entitlement to special monthly compensation based on the loss 
of use of a creative organ.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision by which the RO denied 
entitlement to the benefits sought herein.

The issues of entitlement to service connection for loss of 
reproductive organ and entitlement to special monthly 
compensation based on the loss of use of a creative organ are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The urethral stricture treated in service was a congenital 
condition.

2.  Removal of half the bladder is not shown to have taken place.

3.  The Veteran is not shown to be suffering from a left lower 
leg disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urethral stricture 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.9 (2010).

2.  Removal of half the bladder was not incurred in or a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A left lower leg disability was not incurred in or a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2008 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in September 2008.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the service treatment 
records and VA treatment records.  The Veteran was afforded an 
adequate VA medical examination in furtherance of his claims.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9.  The only possible exception is if there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes); Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability); 
Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection).

Discussion

Congenital urethral stricture

In July 1974, the Veteran sought treatment due to an inability to 
void.  He was ultimately hospitalized, and he underwent a 
suprapubic cystotomy.  The bladder was severely trabeculated and 
thickened, revealing a long-standing lower tract obstruction.  
Multiple attempts at passing the catheter were unsuccessful.  
Finally, a catheter was brought up through the penis, and a 
suprapubic Malecot catheter was placed.  The suprapubic tube was 
removed four days postoperatively, and the catheter was also 
later removed as well.  The Veteran was then able to void.  The 
diagnosis was of a congenital urethral stricture.  Three specific 
operations were performed: a suprapubic cystotomy, antegrade 
passage of a catheter, and an internal urethrotomy.  Later, while 
still in service, the Veteran voiced some complaints regarding 
voiding irregularities, and further treatment was provided.

Because of his congenital urethral stricture that was 
characterized as not amenable to treatment, the Veteran was found 
medically unfit for service and was medically discharged.  

In September 2008, the Veteran was afforded an initial vesting 
examination at a VA facility.  He reported his 1974 in-service 
surgery, which he characterized as a "prostate surgery."  He 
indicated that the surgery was for urinary obstruction, the cause 
of which was unknown to him.  The Veteran indicated that he had 
done well since the surgery until three months earlier when he 
started straining, experiencing urgency, and suffering from a 
degree of incontinence.  He also complained of genital discomfort 
in the location of the surgery.

In November 2008, the Veteran was afforded a VA medical 
examination.  After examining the Veteran and reviewing pertinent 
documents in the record, the examiner opined that the Veteran's 
urethral stricture was congenital in nature and appropriately 
treated in service.  The examiner emphasized that the Veteran was 
asymptomatic for many years following service and opined that the 
Veteran's congenital urethral stricture was not aggravated beyond 
normal progression during service.

VA medical treatment records dated subsequent to the November 
2008 VA medical examination reflect treatment for urinary 
incontinence and urinary urgency.

As stated, congenital or developmental defects are not considered 
to be diseases or injuries within the meaning of applicable 
legislation concerning service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9.  The competent evidence includes the November 2008 
VA examination report which indicates unequivocally that the 
Veteran's urethral stricture is congenital.  As such, service 
connection for it cannot be granted.  Id.  Furthermore, because 
the competent evidence does not reflect any aggravation of the 
congenital condition in service, service connection on that basis 
must be denied as well.  VAOPGCPREC 82-90; Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Certainly, the Veteran appears to be experiencing current urinary 
problems that seem to have manifested well over three decades 
after service.  There is no indication, however, that these are 
in any way related to the treatment of the Veteran's congenital 
condition in service.

The Board recognizes the Veteran's apparent contentions regarding 
the etiology of his urethral stricture and the origins of present 
day genitourinary problems; the competent medical evidence, 
however, indicates a pre-service etiology and that current 
complaints are unrelated to service.  As well, to the extent that 
the Veteran is alleging worsening of the condition in service, 
the competent medical evidence is in contradiction.  The Board 
notes that issues concerning the origins and the nature 
aggravation and complications are beyond the purview of lay 
knowledge.  The Veteran is not shown to have any medical 
expertise.  As such, his implicit and explicit arguments in favor 
of service connection fail.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).

The Veteran has not asserted that he had had continuity of 
symptoms of the urethral stricture.  He submitted a claim for 
benefits in April 1975 and did not claim the urethral stricture 
or indicate any related symptoms at that time.  In connection 
with his August 2008 claim of service connection for urethral 
stricture he has not asserted that he had continual symptoms 
related to that claimed disability since service and there is no 
medical evidence suggesting continuity of symptoms.  As such, 
there is no basis for service connection for the claimed urethral 
stricture on the basis of continuity of symptomatology.  See 
38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 303 (2007).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Removal of half the bladder

The facts, as detailed immediately above, are incorporated herein 
by reference.

The Veteran's bladder was certainly implicated in the suprapubic 
cystotomy he underwent in service.  The service treatment 
records, however, do not reflect the removal of half the bladder 
or, indeed, any part of the bladder.  

In order for service connection to be granted, the record must 
reflect a present disability.  See, e.g., Gilpin, supra.  Because 
the evidence does not show that the disability of which the 
Veteran complains exists, service connection for removal of half 
the bladder must be denied.  Id.; 38 C.F.R. § 3.303.  

Confusion may well exist because the records reflect that upon 
treatment in service, the Veteran's bladder was said to be 
severely trabeculated and thickened as a result of a longstanding 
lower tract obstruction.  By no means, however, does the evidence 
indicate that any part of the bladder was removed.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.  

Left lower leg disability 

On thorough review of the service treatment records, the Board 
has been unable to fund any reference to the left lower leg.  The 
right lower extremity is mentioned in a June 1974 service 
treatment record, and a corresponding X-ray study report reveals 
no significant abnormalities.  Again, however, the left lower 
extremity is not mentioned.  On separation, the Veteran did not 
note any left lower leg problem in his report of medical history, 
and the corresponding separation medical examination report 
reflects that all bodily systems were normal with the exception 
of the genitourinary system.  

September 2008 VA treatment notes show complaints of ulceration 
in the left ankle from running in service boots and the left boot 
rubbing against his skin.  The Veteran maintained that the wound 
did not heal.  Objectively, an unhealing skin lesion on the left 
ankle was noted.  The diagnosis was of a skin lesion that 
appeared to be psoriasis.  The Board observes that the record 
contains no earlier post-service treatment records concerning the 
left lower extremity.

Psoriasis or a similar skin condition is not mentioned in the 
service treatment records with respect to the left lower 
extremity or any other part of the body.  Thus, service 
connection for the currently diagnosed apparent psoriasis is not 
warranted, as there is no obvious nexus between the current skin 
lesion and service.  38 C.F.R. § 3.303.  The Board notes that the 
Veteran is competent to provide evidence of a left lower 
extremity lesion that existed since service, as such a symptom 
would be plainly evident to a lay person.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  See 
also Barr, supra.  The Board finds that the Veteran's lay 
statements in the present case are outweighed by the negative 
service and post-service treatment records, which reflect no 
complaint of a left lower extremity condition until September 
2008, well over three decades after separation.  As well, the 
lapse in time between service and the first complaint and 
diagnosis weighs against the Veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Finally, the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  

(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a congenital urethral stricture is denied.

Service connection for removal of half the bladder is denied.

Service connection for a left lower leg condition is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is required prior to adjudication of the 
Veteran's claims of entitlement to service connection for loss of 
reproductive organ and entitlement to special monthly 
compensation based on the loss of use of a creative organ.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A catheter was inserted through the Veteran's penis during in-
service surgery resulting from a urethral stricture.  As well, 
the evidence reflects that he and his partner, identified in the 
record as either the Veteran's wife or common law wife, have had 
no children.  As such, a VA examination is necessary in order to 
determine whether there is any penile deformity, loss of erectile 
power, or infertility resulting from the in-service surgeries.  
The examination instructions are contained below.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Schedule a VA medical examination to 
determine whether the Veteran sustained any 
residuals from his in-service surgeries 
intended to correct a congenital urethral 
stricture to include deformity of the penis, 
loss of erectile power, and/or infertility.  
In conjunction with the examination, the 
examiner is asked to review pertinent records 
in the claims file and to indicate in the 
examination report whether the requested 
review took place.  A rationale for all 
opinions and conclusions must be provided.

2.  Thereafter, readjudicate the remaining 
issues on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


